 

Law Offices of Sara L. Bloom

1120 Huffman Rd. Ste 24-785
Anchorage, AK. 99515

(907) 519-3613
{(907) 345-8570
sara@907lawyer.com

   

IN THE SUPERIOR COURT OF THE STATE OF ALASKA

THIRD JUDICIAL DISTRICT AT ANCHORAGE

MICHAEL AND WENDY SCHROEDER,
Plaintiffs,

VE

Case No, 3AN-19-

)

)

)

)

)
NORWEGIAN CRUISE LINE owned by __)
NORWEGIAN CRUISE LINE HOLDINGS, )
)

)

)

)

)

)

)

)

AND

ALASKA EXCURSIONS, INC.,
Registered Agent: Robert H. Murphy

Defendants.

 

COMPLAINT

Plaintiffs, Michael and Wendy Schroeder (“Plaintiffs”), by and
through undersigned counsel, files their Complaint against Norwegian
Cruise Line owned by Norwegian Cruise Line Holdings (“NCL”) and
Alaska Excursion, Inc. (collectively referred to as “Defendants”) and states
as follows:

Schroeder v. Norwegian Cruise Line, et. al.
Complaint
Case No. 3AN-19-

Case 3:19-cv-00217-JWS Document 1-1 Filed 08/07/19 Page 1 of 6

 

 
 

I. Parties

1 Plaintiffs are a married couple over the age of 18 and are residents of
‘Texas.
2. Defendant Norwegian Cruise Line is wholly owned by its parent

company Norwegian Cruise Line Holdings (herein after referred to as
“NCL”) which is headquartered in Miami, Florida and does business in
Alaska and whose resident agent is Daniel Bruce in Juneau, Alaska.

a Defendant Alaska Excursions, Inc. is an Alaskan corporation and does
business in Alaska.

4, The Unimog truck accident that is the subject of this lawsuit took
place on August 9, 2017 in Skagway, Alaska.

Il, Jurisdiction and Venue

3; This is a civil action for negligence against the Defendants as a

result of a Unimog truck accident that occurred on August 9, 2017, in

Skagway, Alaska.
Il. Facts

6. On August 9, 2016, at approximately 11:00 a.m., Plaintiffs were
passengers on a Unimog truck owned and/or operated by Alaska

Excursions, Inc, during an excursion that was offered by NCL while

Schroeder v, Norwegian Cruise Line, et. al. 2
Complaint
Case No. 3AN-19-

Case 3:19-cv-00217-JWS Document 1-1 Filed 08/07/19 Page 2 of 6

 

 
Plaintiffs were on a cruise with NCL.

Fi On this said date and time, the operator of the Unimog Truck
stepped out of the truck and failed to secure the parking brake on the truck

on causing the truck to roll down a hill and fall to one side,

8. Asa direct result and proximate cause of the Unimog truck driver’s
negligence, several of the passengers including the Plaintiffs sustained
significant injuries.
INS) hs Causes of Action- Negligence- Alaska Excursions, Inc.

9. Plaintiffs incorporate by reference the foregoing paragraphs 1-8.

10. Defendant Alaska Excursions, Inc.’s truck driver had a duty of care to
the passengers on board the Unimog truck at the time of this accident
including the Plaintiffs.

11. Defendant Alaska Excursions, Inc. is responsible for the negligence of
its truck drivers per the theory of Respondeat Superior.

12, Defendant Alaska Excursions, Inc. breached its duty of care when the
truck driver failed to secure the parking brake and left the truck unattended
while passengers were on the truck causing it to roll down a hill and fall to
one side.

13, Asadirect and proximate cause of Defendant Alaska Excursions, Inc.

breach of its duty of care, Plaintiffs suffered serious and debilitating injuries

Schroeder v, Norwegian Cruise Line, et. al. 3
Complaint
Case No, 3AN-19-

Case 3:19-cv-00217-JWS Document 1-1 Filed 08/07/19 Page 3 of 6

 

 
and damages.
14, Plaintiffs suffered damages in the form of medical bills, pain and
suffering, loss of enjoyment, and any other damages that the court deems
reasonable and just.

B. Causes of Action- Negligence- Norwegian Cruise Line
15. Plaintiffs incorporate by reference the foregoing paragraphs 1-14.
16. Defendant NCL had a duty to make sure that all excursions that it
offers to its paasehicaen is safe and will not cause injury
to its passengers.
17. Defendant NCL breached its duty when it offered an
excursion with Alaska Excursions, Inc. that cause a truck driver to put its
passengers in harms’ way when the driver failed to secure the parking brake
on the truck causing the truck to roll down a hill and fall to one’s side.
18. Defendant NCL is responsible for the negligence of Alaska
Excursions, Inc. that cause injuries to its epsadere with Defendant NCL
while they are passengers with Defendant NCL.
19. As adirect and proximate cause of Defendant NCL’s breach of its
duty of care, Plaintiffs suffered serious and debilitating injuries and damages.
20. Plaintiffs suffered damages in the form of medical bills, pain and
suffering, loss of enjoyment, and any other damages that the court deems

reasonable and just.

Schroeder v. Norwegian Cruise Line, et. al. 4

Complaint
Case No. 3AN-19-

Case 3:19-cv-00217-JWS Document 1-1 Filed 08/07/19 Page 4 of 6

 

 
 

WHEREFORE, as a result of the doansigar incurred by the
Plaintiffs, Plaintiffs requests an ad damnum cellectively in the amount of
$500,000 against the Defendants jointly and/or severally.

Respectfully submitted,

Dated July 16, 2019

yo")

ait, Bloom
Alaska Bar No, 1509071
Attorney for Plaintiffs

  

Case 3:19-cv-00217-JWS Document 1-1 Filed 08/07/19 Page 5 of 6

 
~

IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA
AT ANCHORAGE

MICHAEL AND WENDY SCHRODER

 

 

 

Plaintiff(s), }
vs. )
) ¢
NORWEGIEN CRUISE LINE and CASE NO, 3AN-19 “a 704
Defendant(s). NOTICE TO BOTH PARTIES
) OF JUDICIAL ASSIGNMENT

 

To Defendant: NCL RA - Daniel G Bruce P.O. Box 32819, JUNEAUgAL 4] XO)

You are hereby summoned and required to file with the court a written answer to the complaint
which accompanies this summons. Your answer must be filed with the court at 825 W, 4th
Ave., Anchorage, Alaska 99501 within 20 days* after the day you receive this summons. In

addition, a copy of Our answer must be sent to the plaintiff's attorney or plaintiff (if
unrepresented) Law Office of Sara L. Bloom , whose address is:

1120 Huffman Rd. Ste 24-785. Anchorage, AK 99515

If you fail to file your answer within the required time, a default judgment may be entered
against you for the relief demanded in the complaint,

If you are not represented by an attorney, you must inform the court and all other parties in
this case, in writing, of your current mailing address and any future changes to your mailing
address and telephone number. You may use court form Notice of Change of Address /
Telephone Number (TF-955), available at the clerk's office or on the court system’s website at
www.courtrecords.alaska gov/webdocs/forms/tf-955.pdf to inform the court. - OR - If you
have an attorney, the attorney must comply with Alaska R. Civ. P, 5(i).

NOTICE OF JUDICIAL ASSIGNMENT
TO: Plaintiff and Defendant
You are hereby given notice that:

im This case has been assigned to Superior Court Judge few sue
and to a magistrate judge.

   
    

 

  
  

 

 

[] This case has been assj 16, DistrisaCourt Judge
7 cot CLERK OF COURT
7 (7 | {iy ast. wie By: iva l uw
Date Og sre Deputy Clerk

By, 57 siipagerieet rs
I certify that on _/ I 7 {fa copy af ihis Summons was C] mailed [ed?aiven to
(4 plaintiff 4 plaintiff's counsel along with a copy of the
L] Domestic Relations Procedural Order [_] Civil Pre-Trial Order
to serve on the def t with the summons.
Deputy Clerk

* The State or a state officer or agency named as a defendant has 40 days to file its answer. If
you have been served with this summons outside the United States, you also have 40 days to
file your answer.

CIV-100 ANCH (10/17)(cs) Civil Rules 4, 5, 12, 42(c), 55
SUMMONS

Case 3:19-cv-00217-JWS Document 1-1 Filed 08/07/19 Page 6 of 6

 

 
